DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,5,7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Application 2017/0353365, hereinafter Li).
Regarding claims 1,5,7, Li discloses a wireless communication system (Figs. 1, 2), comprising:
 a transmitter (102, 202); and a receiver (102, 202), the transmitter comprising: 
a processor (116); and a storage medium (120) having computer program instructions stored thereon, when executed by the processor, perform to:
 measure a radio wave environment between the transmitter and the receiver for an individual wireless resource (Abstract, [0006]- [0008], [0102], which recites monitoring wireless communication pattern considered as measure radio wave environment); 
determine the wireless resource and a parameter used for transmitting a bit sequence on a basis of a measurement result of the radio wave environment (Abstract, [0006]- [0008], [0102], which recites bit sequence);
 perform distributed coding of the bit sequence on a basis of the parameter (Abstract, [0006]- [0008], [0102], which recites bit sequence);
 and transmit information representing the determined wireless resource and the distributed coded bit sequence, by using the determined wireless resource (Abstract, [0006]- [0008], [0102], which recites bit sequence);
, the receiver comprising: 
a processor (116); and a storage medium (120) having computer program instructions stored thereon, when executed by the processor, perform to: 
measure the radio wave environment for the individual wireless resource (Abstract, [0006]- [0008], [0102], which recites monitoring wireless communication pattern considered as measure radio wave environment); 
estimate the parameter on a basis of the measurement result of the radio wave environment (Abstract, [0006]- [0008], [0102], which recites monitoring wireless communication pattern considered as measure radio wave environment); 
 receive the information representing the determined wireless resource and the distributed coded bit sequence, by using the determined wireless resource (Abstract, [0006]- [0008], [0102], which recites bit sequence);
 and 
decode the received bit sequence on a basis of the parameter (Abstract, [0006]- [0008], [0102], which recites bit sequence).
Allowable Subject Matter
Claims 2,6,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in record fails to anticipate or render obvious the following limitations: the computer program instructions of the transmitter further perform to measure a radio wave utilization rate that is a time ratio between a period in which a received power equal to or more than a threshold is detected and a measurement period as the measurement result of the radio wave environment, and determine a quality value of wireless communication for the individual wireless resource on a basis of the radio wave utilization rate and determine the parameter on a basis of the quality value for the individual wireless resource.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461